THE THIRTEENTH COURT OF APPEALS

                                     13-17-00144-CV


                                Subsea 7 Port Isabel, LLC
                                              v.
                       Port Isabel Logistical Offshore Terminal, Inc.


                                     On appeal from the
                      107th District Court of Cameron County, Texas
                            Trial Cause No. 2014-DCL-04383


                                       JUDGMENT

       This Court’s judgment issued on June 20, 2019, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case REMANDED for further proceedings consistent with its opinion.         Costs of the

appeal are adjudged against appellant.

       We further order this decision certified below for observance.

December 19, 2019